      Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 1 of 13



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


KAREN CEGALIS,                         :
                                       :
          Plaintiff                    :
                                       :
          v.                           :     Case No. 2:19-cv-00153
                                       :
TRAUMA INSTITUTE AND                   :
CHILD TRAUMA INSTITUTE,                :
et. al.                                :
                                       :
          Defendants.                  :

    OPINION AND ORDER: DEFENDANTS’ MOTION FOR JUDGMENT ON THE
 PLEADINGS AND DISMISSAL FOR LACK OF SUBJECT MATTER JURISDICTION
                                (ECF 14)
     Plaintiff Karen Cegalis brings suit against Defendants

Trauma Institute and Child Trauma Institute, Ricky Greenwald,

and Bambi Rattner for abuse of process, breach of the covenant

of good faith and fair dealing, negligent infliction of

emotional distress, breach of professional negligence, and

punitive damages. On April 30, 2020, this Court ruled on

Defendants’ motion to dismiss, granting it in part and denying

it in part. Defendants now file this motion for judgment on the

pleadings and lack of subject matter jurisdiction under Fed. R.

Civ. P. 12(b)(1) and (c). For the reasons discussed below,

Defendants’ motion is denied.

                                  Background
      Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 2 of 13



     The facts of this case as alleged in the Complaint were

summarized in the Court’s Order on April 30, 2020, ECF 10, and

are largely restated here. This action arises out of a custody

dispute between Plaintiff, her minor son, L.C., and his father

and stepmother, Raymond and Marilynn Knutsen. During this

dispute, the Knutsens accused Plaintiff Cegalis of sexually

abusing L.C. and making threats against them and L.C. Plaintiff

contends that these allegations are baseless and have caused

irreparable damage to her relationship with her son, amounting

to personal injury. The Chittenden Unit for Special

Investigations, the U.S. Department of Homeland Security, the

Rutland Police Department, and the Department for Children and

Families have each investigated the sexual abuse allegations

made against Plaintiff, and they have each been unable to

substantiate them with any evidence. ECF 1-2 at 1. In an Order

issued on February 10, 2015 (hereafter “The Family Court

Order,”) the Rutland Family Court concluded that the allegations

were not founded in any facts in the record and appeared to be

the products of hysteria on the part of the Knutsens. ECF 1-2 at

10. The Rutland Family Court also granted Raymond Knutsen

continued sole custody of L.C. and ordered a stop to

reunification efforts with Plaintiff Cegalis out of concern for

L.C.’s psychological best interest.



                                    2
      Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 3 of 13



     As a part of its Order on February 10, 2015, the Rutland

Family Court directed Raymond Knutsen to obtain the services of

a qualified child trauma therapist for L.C., subject to multiple

conditions. ECF 1-2 at 13. The Court ordered that Cegalis have

full right of access to L.C.’s therapy records subject to

confidentiality provisions unless the therapist determined that

such access would contravene L.C.’s best interests. ECF 1-2 at

13. The Court also barred the Knutsens from intervening in

L.C.’s therapy in any way. ECF 1-2 at 13. Notably, the Family

Court issued these instructions in response to its findings that

the Knutsens had made multiple attempts to interfere in L.C.’s

past therapy experiences by both reinforcing a narrative about

Cegalis’ alleged abusive behavior and by seeking to undermine

the credibility of his past therapist. See ECF 1-2 at 2-11. The

Family Court Order sought to prevent these same problems from

repeating in L.C.’s next trauma therapy experience by limiting

the Knutsens’ ability to interfere and by giving Plaintiff

Cegalis qualified access to therapy records. The Court also

ordered that Raymond Knutsen provide proof of L.C.’s engagement

in treatment, and that the therapist be permitted to communicate

with the attorneys in this case. ECF 1-2 at 14.

     Raymond Knutsen hired Defendants to provide L.C. with EMDR

therapy and to testify as experts in litigation concerning

Plaintiff’s parental alienation. Plaintiff alleges that

                                    3
        Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 4 of 13



Defendants encouraged L.C., through EMDR therapy, to believe

that he was sexually abused by her. On June 17, 2017, Defendant

Rattner testified in Rutland Superior Court that L.C. should not

be reunited with Plaintiff. ECF 1-7. Defendant Greenwald also

testified that Plaintiff should not have contact with L.C. on

account of past abuse in the parent-child relationship. ECF 1-8.

Defendants Greenwald and Rattner were professionally disciplined

for their work on L.C.’s case.

                                    Discussion

  I.     Use of the Family Court Order in This Court’s April 30,

         2020 Order

       Defendants have moved for judgment on the pleadings under

Fed. R. Civ. P. 12(c). “The same standard applicable to Fed. R.

Civ. P. 12(b)(6) motions to dismiss applies to Fed. R. Civ. P.

12(c) motions for judgment on the pleadings.” Bank of N.Y. v.

First Millennium, Inc., 607 F.3d 905, 922 (2d Cir. 2010) (citing

Sheppard v. Beerman, 18 F.3d 147, 150 (2d Cir. 1994)). Thus the

Court “accept[s] all factual allegations in the Complaint as

true and draw[s] all reasonable inferences in the nonmoving

party’s favor.” Vega v. Hempstead Union Free Sch. Dist., 801

F.3d 72, 78 (2d Cir. 2015) (internal quotation marks omitted).

In their motion for judgment on the pleadings, Defendants argue

that this Court “essentially rewrote the Family Court Order to

dramatically change the relationship between the trauma

                                      4
      Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 5 of 13



therapist and Karen Cegalis.” ECF 14 at 2. They argue that

“[h]ad the Family Court wished to suggest an iota of an

obligation between the therapist and Karen Cegalis, it would

have allowed her at a minimum to select and hire the therapist,”

and that “[t]here is nothing in the explicit language or the

entirety of the Family Court Order that creates an actionable

claim by Karen Cegalis against the trauma therapist.” ECF 14 at

6-7. According to Defendants, “[t]his Court appropriately

considered the Family Court Order attached to the complaint but

it is fundamental that a federal court cannot rewrite a state

court order.” ECF 14 at 8.

     This Court is not trying to rewrite the Family Court Order;

nor is this Court trying to interpret the Family Court Order for

the parties. This Court examined the Family Court Order for the

sole purpose of seeing whether, in the context of a motion to

dismiss with all inferences drawn for Plaintiff, Plaintiff has

made out a plausible claim. Thus, the Court did not rewrite the

Family Court Order to change the nature of the relationship of

the therapists to Cegalis. Rather, the Court applied the burdens

of a motion to dismiss, drawing all reasonable inferences for

the nonmoving party. This Court never found that Defendants

violated a contractual relationship contained in the Family

Court Order or that the Family Court Order established a special

relationship between Plaintiff and Defendants. Instead, this

                                    5
      Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 6 of 13



Court found that Plaintiff stated plausible claims under Fed. R.

Civ. P. 12(b)(6). ECF 10 at 9-10, 13, 17, 19. In denying

Defendants’ Motion for Summary Judgment on the “Bad Faith”

claim, this Court found in part that “[b]ecause the Family Court

Order explicitly delineates proper accountability measures

between Plaintiff and L.C.’s therapist (e.g. Plaintiff’s

qualified right to access therapy records, proof of L.C.’s

continued engagement in treatment), Plaintiff has stated a

plausible claim that Defendants owed contractual duties to her

based on the Family Court Order and the ensuing retainer

agreement.” ECF 10 at 10. In denying Defendants’ Motion for

Summary Judgment on the professional negligence claim, this

Court wrote that “[i]t is beyond the court’s role to determine

whether the Family Court Order did establish a special

relationship between Plaintiff and Defendants at this stage, as

this is a question of fact for a jury. However, Plaintiff has

made a plausible claim that the Family Court Order gave her a

limited ‘right to protection’ during L.C.’s course of therapy”.

Id. at 13. In denying Defendants’ Motion for Summary Judgment on

the negligent infliction of emotional distress claim, the Court

found, among other things, that “Plaintiff has made a plausible

claim of NIED under Fed. R. Civ. P. 12(b)(6)” where the “Family

Court Order established obligations that were envisioned to flow

from Defendants to Plaintiff regarding L.C.’s course of

                                    6
        Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 7 of 13



therapy”, among other things. Id. at 17. In denying Defendants’

Motion for Summary Judgment on the civil conspiracy claim, this

Court wrote that Plaintiff “attests that Defendants defied the

Family Court Order at the behest of the Knutsens, and that

Defendants rendered professionally negligent psychological

opinions in collusion with them to her detriment. Taking

Plaintiff’s factual allegations to be true, she has made a

plausible claim that the Defendants engaged in the allegedly

tortious actions discussed above in collaboration with the

Knutsens, who had technically hired them pursuant to the Family

Court Order.” Id. at 19-20. It will ultimately be up to the jury

to decide the questions of fact. Defendants’ motion for judgment

on the pleadings is denied.

  II.    Subject Matter Jurisdiction

     Defendants also advance two arguments for dismissing this

case under Federal Rule of Civil Procedure 12(b)(1). “A case is

properly dismissed for lack of subject matter jurisdiction under

Rule 12(b)(1) when the district court lacks the statutory or

constitutional power to adjudicate it.” Makarova v. United

States, 201 F.3d 110, 113 (2d Cir. 2000). “The burden of proving

jurisdiction is on the party asserting it.” Robinson v. Overseas

Military Sales Corp., 21 F.3d 502, 507 (2d Cir. 1994).

     A. Rooker-Feldman Doctrine



                                      7
      Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 8 of 13



     Defendants argue that the Rooker-Feldman doctrine bars

lower federal courts from considering claims arising out of

family court orders, because such claims are necessarily

inextricably intertwined with state court orders. ECF 14 at 8.

“Underlying the Rooker-Feldman doctrine is the principle,

expressed by Congress in 28 U.S.C. § 1257, that within the

federal judicial system, only the Supreme Court may review state

court decisions.” Hoblock v. Albany Cty Bd. of Elections, 422

F.3d 77, 85 (2d Cir. 2005). In Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005), the Supreme Court

explained that the Rooker-Feldman doctrine was meant to occupy a

“narrow ground” and “is confined to cases of the kind from which

the doctrine acquired its name: cases brought by state-court

losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and

inviting district court review and rejection of those

judgments.” See also Lance v. Dennis, 546 U.S. 459, 464 (2006).

The Second Circuit has explained that four factors must be

present for Rooker-Feldman to apply: (1) the federal court

plaintiff must have lost in state court; (2) the plaintiff must

complain of injuries caused by a state-court judgment; (3) the

plaintiff must invite district court review and rejection of

that judgment; and (4) the state-court judgment must have been



                                    8
      Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 9 of 13



rendered before the district court proceedings commenced.

Hoblock, 422 F.3d at 85.

     Here, neither factor two nor factor three is met. The

second factor is not satisfied, where the third-party’s actions

do not meet the requirement of having been “produced by a state-

court judgment and not simply ratified, acquiesced in, or left

unpunished by it.” Hoblock, 422 F.3d at 88; see also Morrison v.

City of New York, 591 F.3d 109, 110, 113 (2d Cir. 2010) (finding

that plaintiff’s complaint should not have been dismissed under

the Rooker-Feldman doctrine where plaintiff sought “relief based

on discretionary decisions of the hospital that were not

mandated by the Family Court order,” even though defendants

argued that the hospital’s actions were compelled by the order).

Here, Plaintiff does not allege, and Defendants to not appear to

argue, that the actions of Defendants were mandated by the

Family Court Order. The third factor is not met because the

Second Circuit has further clarified that it is applicable where

the “requested federal court remedy of an alleged injury caused

by a state court judgment would require overturning or modifying

that state court judgment,” McNamara v. Kaye, 360 Fed. Appx. 177

(2d Cir. 2009) (summary order), and that in order to satisfy

this requirement in the child custody context, a plaintiff must

“plainly” seek to “repair to federal court to undo the [Family

Court] judgment,” Green v. Mattingly, 585 F.3d 97, 102 (2d Cir.

                                    9
     Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 10 of 13



2009). Here, Plaintiff does not ask this Court to undo the

Family Court Order. See McKnight v. Middleton, 699 F. Supp. 2d

507, 515 (E.D.N.Y. 2010) (“[T]he Court follows the Second

Circuit’s reasoning in McNamara and Green and finds that Rooker-

Feldman does not apply to Plaintiff’s claims that only seek

monetary damages or prospective injunctive relief and do not

seek to overturn a child custody award.”).

     B. Domestic Relations Exception

     Next, Defendants argue that the domestic relations

exception to diversity jurisdiction applies here to defeat

subject matter jurisdiction for this case. Defendants cite an

unpublished Second Circuit decision from 2009, in which a panel

stated that “[a]lthough we recognize that the        domestic

relations ‘exception is very narrow,’ a plaintiff cannot obtain

federal jurisdiction merely by rewriting a domestic dispute as a

tort claim for monetary damages” and explained that tort claims

beginning and ending in a domestic dispute were thus

inappropriate in federal district court. Schottel v. Kutyba, No.

06-1577-cv, 2009 WL 230106, at *1 (2d Cir. Feb. 2, 2009)

(internal citation omitted). This Court is unwilling to expand

Schottel to conclude that all tort claims for money damages that

have some relation to domestic issues must be thrown out of

lower federal courts. See, e.g., Khrapko v. Splain, 389 F. Supp.

3d 199, 203 (W.D.N.Y. 2019) (“To be sure, the [domestic

                                   10
     Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 11 of 13



relations] exception is not exceptionally broad. . . . It does

not mean that federal courts lack jurisdiction to hear any claim

even touching upon a domestic dispute.” (internal citation

omitted)).

     The Supreme Court has explained that the domestic relations

exception to subject matter jurisdiction generally “encompasses

only cases involving the issuance of a divorce, alimony, or

child custody decree.” Ankenbrandt v. Richards, 504 U.S. 689,

704 (1992). The Second Circuit has since stated that subject

matter jurisdiction may also “be lacking in actions directed at

challenging the results of domestic relations proceedings.”

Martinez v. Queens Cty. Dist. Att’y, 596 F. App’x 10, 12 (2d

Cir. 2015) (summary order). Interpreting this guidance, some

district courts in the Second Circuit have found a lack of

subject matter jurisdiction in cases asking for monetary

damages, especially when those cases also ask the federal court

to change the result of state domestic relations proceedings.

See, e.g., El-Shabazz v. Henry, No. 12-cv-5044 BMC, 2012 WL

5347824, at *3 (E.D.N.Y. Oct. 29, 2012) (dismissing claims where

plaintiff “explicitly requests” that the Court vacate state

court orders such that, if the court were to consider the

claims, it would have to “review state court custody

determinations,” and also dismissing claims for money damages

where those claims, though “largely framed as § 1983 claims, are
                                   11
     Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 12 of 13



substantive challenges to the correctness of defendants’

rulings, reports, and statements in the state custody

proceedings. But plaintiff may not use § 1983 as a vehicle to

circumvent the domestic relations exception and re-litigate the

underlying child custody dispute.”); see also Shivananjappa v.

Bhayani, No. 20-CV-1138(KAM)(CLP), 2020 WL 1957528, at *2

(E.D.N.Y. Apr. 23, 2020) (dismissing claims where plaintiff

“asks the court to issue custody, child support, and spousal

support rulings” as well as claims for unspecified damages where

the “damages arise out of the domestic dispute”); Ramos v.

Putnam Family Court, No. 15-cv-1443(VAB), 2017 WL 3083727, at

*4-5 (D. Conn. July 18, 2017) (dismissing claims as barred by

the domestic relations exception where the Complaint “requests

that the Court ‘reconnect’ him with his children and ‘visitation

upon release’” and stating that “[e]ven to the extent that Mr.

Ramos requests monetary relief, his claims may still be

precluded by the domestic relations exception.”).

     In this case Plaintiff does not take issue with the state’s

adjudication of the domestic dispute. Though Defendants do not

specifically analyze any of the claims, the abuse of process

claim appears to be the most at issue, where this Court found

that Plaintiff stated a plausible claim based on allegations of

non-testimonial actions taken by Defendants. ECF 10 at 7. The

actions alleged which this Court found made out a plausible

                                   12
     Case 2:19-cv-00153-wks Document 35 Filed 03/04/21 Page 13 of 13



claim were (1) Defendants’ failure to produce documents subject

to subpoena, and (2) threats made by Defendants against

Plaintiff’s expert witness. Id. This Court finds that the abuse

of process claim does not fall under the narrow domestic

relations exception where Plaintiff has not asked to change the

results of the child custody proceedings.

                              Conclusion

     For the aforementioned reasons, Defendants’ motion is

denied.

     DATED at Burlington, in the District of Vermont, this 3rd

day of March, 2021.

                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 U.S. District Court Judge




                                   13
